Bassett, C. J.,
to the jury. This is a very plain case. The Act of Limitations is a positive and salutary law here, because it prevents accounts from coming forward which never ought to-have made their appearance. The Court therefore conceive it incumbent upon them to inform you that the law effectually bars, plaintiff’s recovery.
Johns, J.
I recollect the cause in New Castle mentioned by Bayard and was of counsel for the plaintiff in it.
The jury found for defendant without quitting the box.
Fisher was also counsel for defendant.
[Note.] Suppose defendant in the preceding case had moved to strike out his similiter and demur — or that he had demurred to the plaintiff’s replication. 2 Tidd Pr. 678.